DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-25-22 has been entered.
Applicant's arguments filed 3-25-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-21, 23-28 have been canceled. Claims 1-9, 22, 29-32 are pending. 
Election/Restrictions
Upon reconsideration, the restriction requirement has been withdrawn. 
Claims 1-10, 22, 23, 28-32 are under consideration. 
Specification 
The title will have to be changed to more closely reflect the claimed subject matter. 

Claim Rejections - 35 USC § 112
Enablement
Claims 1-9, 22, 29-32 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an isolated human cell comprising ZFNs 46710 or 49347 and 46711 or 46713, wherein the cell has a random insertions and/or deletions (INDELs) in an endogenous Hbb gene, does not reasonably provide enablement for making any specific, desired “genetically modified” cell using a pair of ZFNs that target a mutant Hbb gene comprising nucleotides 2-19 of SEQ ID NO: 136 as broadly encompassed by claim 1, specifically for repairing the mutant Hbb gene as broadly encompassed by claim 1 other than random INDELS, making a genetic modification or cell capable of treating sickle cell disease a subject (claim 22). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
i) The specification does not enable making any specific, desired “genetically modified” cell using a pair of ZFNs that target a mutant Hbb gene comprising nucleotides 2-19 of SEQ ID NO: 136 as broadly encompassed by claim 1, specifically for repairing the mutant Hbb gene as broadly encompassed by claim 1 other than random INDELs. 
Claim 1 is drawn to an isolated genetically modified human cell comprising a pair of zinc finger nucleases (ZFNs) that cleave a mutant hemoglobin beta (Hbb) gene comprising nucleic acids 2-19 of SEQ ID NO: 136.  
Claim 1 merely requires the cell contains a pair of ZFNs that cleave a mutant Hbb gene comprising nucleotides 2-19 of SEQ ID NO: 136; claim 1 does not require the genome of the cell contains a mutant Hbb or nucleotides 2-19 of SEQ ID NO: 136. The specification does not provide an enabled use for a cell with a wild-type Hbb gene and ZFNs that target a mutant Hbb gene as broadly encompassed by claim 1. 
Since the cell is “genetically modified” in the preamble of claim 1, and since claim 1 does not stipulate the structure or function of the “genetic modification”, claim 1 encompasses using the ZFN pair to make any insertion and/or deletion (indel) in the mutant Hbb gene that i) does not alter, ii) increases, iii) decreases, iv) inactivates, v) repairs, or vi) makes random indels in the mutant Hbb gene. The claim encompasses a “genetic modification” in which a donor sequence has been introduced into the Hbb gene (original claim 10). 
The state of art of using ZFNs to cleave genes and make random insertions/deletions is summarized by Porteus (Nature Biotechnology, Aug. 2005, Vol. 23, No. 8, 967-973), Hauschild (PNAS, 2011, 108( 29), 12013-12017) and Li (Nature, July 14, 2011, 475, 7355, 217-221) who taught that ex vivo methods of correcting genetic disorders in a subject using ZFNs to target, excise, and replace a dysfunctional gene with a functional homolog in cells ex vivo is unpredictable. Specifically, Porteus (Nature Biotechnology, Aug. 2005, Vol. 23, No. 8, 967-973) taught further work is need to translate the success of in vitro recombination by ZFNs to in vivo applications (abstract) because the specificity and toxicity of the ZFNs and the method for delivering both the ZFNs and the substrate required for homologous recombination must be addressed.  Li (Nature, July 14, 2011, 475, 7355, 217-221,) taught “it is unclear whether ZFNs can induce [double stranded breaks] and stimulate genome editing at a clinically meaningful level in vivo” and that while ZFN driven correction of the can be achieved in vivo, it merely remains a “possibility” that genome editing is a viable strategy for the treatment of genetic disease (abstract).  The technique used by Li required a chimeric ZFN comprising the therapeutic factor IX protein and a portion of the endogenous mutated blood coagulation factor IX encoded by the endogenous “F9” gene for integration.  The ZFNs of Li are specific to the human factor IX gene.  Li is limited to the chimeric nucleic acid sequence being delivered intravenously in an AAV vector (page 218, col. 2, last para.). Hauschild (PNAS,  2011, 108( 29), 12013-12017) taught ZFN- mediated gene disruption has been demonstrated in lab animals such as mice, rats, and fruit flies (abstract). Hauschild taught ZFN have not been use to disrupt an endogenous gene in a large domestic species.
Chang (Blood, 2012, Vol. 120, No. 19, page 3906-3914) taught correcting an a-thalassemia mutation in isolated human iPS cells using ZFNs that target a “safe harbor” AAVS1 gene and an exogenous donor sequence encoding a corrective therapeutic beta-hemoglobin gene. 
Wang (Cell Research, 2012, Vol. 22, pg 637-648) taught correcting a (3-thalassemia mutation in human iPS isolated human iPS cells using ZFNs that target the 3-41/42 mutation and an exogenous donor sequence that corrects the point mutation. 
Vannocci (J. Gene Med., Jan-Feb 2014, Vol. 1-2, pg 1-10) taught making ZFNs that targeted the human beta-hemoglobin gene and introduced an exogenous donor sequence that homologously recombined into the gene.  
The specification teaches using ZFNs 46710 or 49347 and 46711 or 46713 to make random indels in the Hbb gene at a mutant HBB sequence that causes sickle cell anemia (pg 55, para 192-193; Fig. 6). The specification is limited to transfecting isolated human K562 cells with nucleic acid sequences encoding a pair of ZFNs that target an endogenous human beta-hemoglobin (Hbb) gene. 
However, the specification does not provide adequate guidance for making any specific, desired “genetic modification” in the mutant Hbb gene as broadly encompassed by claim 1, specifically one capable of repairing the mutant, one made using a donor sequence (original claim 10), one capable of treating a subject (claim 22), or that increases Hbb expression (original claim 23) as broadly encompassed by claim 1. 
The specification does not teach the structure of random INDELs that would repair the mutant Hbb gene. 
The specification does not teach the structure of random INDELs that would decrease/inactivate expression of mutant Hbb.
The specification does not teach the structure of random INDELs that would increase expression of mutant Hbb (original claim 23).
The specification does not teach how to use random insertions/deletions that make no change to the function of the mutant Hbb. 
The claim encompasses making a genetic modification using a donor sequence that is integrated into nucleotides 2-19 of SEQ ID NO: 136 (see original claim 10). This encompasses any donor sequence that increases or decreases the mutant Hbb expression, repairs mutant Hbb expression, or causes expression of any exogenous protein or nucleic acid. The specification generically contemplates inserting a donor transgene into a gene cleaved by ZFNs that target a mutant HBB sequence that causes sickle cell anemia (Fig. 6) but does not teach the specific desired structure/function of the donor transgene that would be compatible with the cleavage site for ZFNs 46710 or 49347 and 46711 or 46713 by teaching the structure of the homology arms or the sequence of the donor sequence. If the purpose of the genetic modification is repair of a mutant Hbb gene, the specification does not teach the indels in Fig. 6 repair the Hbb gene, and the specification does not teach the structure of any donor sequence for repairing the Hbb gene or teach the sequence required for repairing nucleotides 2-19 of SEQ ID NO: 136. 
Claim 22 encompasses altering the mutant Hbb expression in a subject in need thereof using an isolated genetically modified cell descended from the genetically modified cell of claim 1, which encompasses increasing expression of the mutant Hbb gene (original claim 23). However, the specification does not correlate any INDEL to therapeutic or increased expression of the mutant Hbb gene. Nor does the specification teach the structure of any donor sequence for repairing the mutant Hbb gene by teaching the sequence required for repair the mutant HBB sequence of nucleotides 2-19 of SEQ ID NO: 136 that causes sickle cell anemia. The specification does not teach the structure of random INDELs that would repair the mutant Hbb gene. The specification does not teach the structure of random INDELs that would increase expression of the mutant Hbb.
Given the lack of guidance in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make any specific, desired “genetic modification” in a cell using a pair of ZFNs that target a mutant Hbb gene comprising nucleotides 2-19 of SEQ ID NO: 136 as broadly encompassed by claim 1, specifically for repairing the mutant Hbb gene as broadly encompassed by claim 1 other than random INDELs.

ii) The specification does not enable using any “genetically modified” cell comprising a pair of ZFNs that target to treat “a subject in need thereof” as broadly encompassed by claim 22, specifically one that i) does not alter, ii) increases, iii) decreases, iv) inactivates, v) repairs, or vi) makes random indels in the mutant Hbb gene. 
Claim 22 requires alter Hbb gene expression for treating sickle cell disease in a subject in need thereof by administering a human cell with any “genetic modification” of the mutant Hbb gene to any “subject in need thereof”. 
The only “subject in need” of a cell with a genetically modified mutant Hbb gene disclosed in the specification is a human with sickle cell disease (pg 55, para 192); however, the claims are not so limited, i.e. ---administering the cell of claim 7 to a human with sickle cell anemia---. 
Fig. 6A shows ZFN pairs that target nucleotides 2-19 of SEQ ID NO: 136. 
The specification does not teach how to use cells with any genetic modification that i) does not alter, ii) increases, iii) decreases, iv) inactivates, v) repairs, or vi) makes random indels in the mutant Hbb gene as broadly encompassed by claim 22 for treating a subject in need thereof. 
The specification does not teach how to repair the mutant Hbb gene for reasons set forth above in item i). The specification does not teach administering any type of cell in which the mutant Hbb gene is repaired will target any tissue of interest or resolve the existence of other cells in the body with the mutant Hbb gene. The specification does not teach administering the cells via any route of administration as broadly encompassed by claim 22, i.e. intravenous, subcutaneous, intradermal, intraocular, intramuscular, aerosol, oral, vaginal, anal, intraocular, intracranial, intracardial, etc. such that the desired tissue is targeted and a therapeutic result is obtained. 
Given the lack of guidance in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to “alter Hbb gene expression for treating sickle cell disease” by administering any “genetically modified” cell to treat any “subject in need thereof” as broadly encompassed by claim 22.  
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above. 
Written Description
Claims 1-9, 22, 29-32 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
i) The specification lacks written description for making any specific, desired “genetically modified” cell using a pair of ZFNs that target a mutant Hbb gene comprising nucleotides 2-19 of SEQ ID NO: 136 as broadly encompassed by claim 1, specifically for repairing the mutant Hbb gene as broadly encompassed by claim 1 other than random INDELs. 
Claim 1 is drawn to an isolated genetically modified human cell comprising a pair of zinc finger nucleases (ZFNs) that cleave a mutant hemoglobin beta (Hbb) gene comprising nucleic acids 2-19 of SEQ ID NO: 136.  
Claim 1 merely requires the cell contains a pair of ZFNs that cleave a mutant Hbb gene comprising nucleotides 2-19 of SEQ ID NO: 136; claim 1 does not require the genome of the cell contains a mutant Hbb or nucleotides 2-19 of SEQ ID NO: 136. The specification does not provide an enabled use for a cell with a wild-type Hbb gene and ZFNs that target a mutant Hbb gene as broadly encompassed by claim 1. 
Since the cell is “genetically modified” in the preamble of claim 1, and since claim 1 does not stipulate the structure or function of the “genetic modification”, claim 1 encompasses using the ZFN pair to make any insertion and/or deletion (indel) in the mutant Hbb gene that i) does not alter, ii) increases, iii) decreases, iv) inactivates, v) repairs, or vi) makes random indels in the mutant Hbb gene. The claim encompasses a “genetic modification” in which a donor sequence has been introduced into the Hbb gene (original claim 10). 
The state of art of using ZFNs to cleave genes and make random insertions/deletions is summarized by Porteus (Nature Biotechnology, Aug. 2005, Vol. 23, No. 8, 967-973), Hauschild (PNAS, 2011, 108( 29), 12013-12017) and Li (Nature, July 14, 2011, 475, 7355, 217-221) who taught that ex vivo methods of correcting genetic disorders in a subject using ZFNs to target, excise, and replace a dysfunctional gene with a functional homolog in cells ex vivo is unpredictable. Specifically, Porteus (Nature Biotechnology, Aug. 2005, Vol. 23, No. 8, 967-973) taught further work is need to translate the success of in vitro recombination by ZFNs to in vivo applications (abstract) because the specificity and toxicity of the ZFNs and the method for delivering both the ZFNs and the substrate required for homologous recombination must be addressed.  Li (Nature, July 14, 2011, 475, 7355, 217-221,) taught “it is unclear whether ZFNs can induce [double stranded breaks] and stimulate genome editing at a clinically meaningful level in vivo” and that while ZFN driven correction of the can be achieved in vivo, it merely remains a “possibility” that genome editing is a viable strategy for the treatment of genetic disease (abstract).  The technique used by Li required a chimeric ZFN comprising the therapeutic factor IX protein and a portion of the endogenous mutated blood coagulation factor IX encoded by the endogenous “F9” gene for integration.  The ZFNs of Li are specific to the human factor IX gene.  Li is limited to the chimeric nucleic acid sequence being delivered intravenously in an AAV vector (page 218, col. 2, last para.). Hauschild (PNAS,  2011, 108( 29), 12013-12017) taught ZFN- mediated gene disruption has been demonstrated in lab animals such as mice, rats, and fruit flies (abstract). Hauschild taught ZFN have not been use to disrupt an endogenous gene in a large domestic species.
Chang (Blood, 2012, Vol. 120, No. 19, page 3906-3914) taught correcting an a-thalassemia mutation in isolated human iPS cells using ZFNs that target a “safe harbor” AAVS1 gene and an exogenous donor sequence encoding a corrective therapeutic beta-hemoglobin gene. 
Wang (Cell Research, 2012, Vol. 22, pg 637-648) taught correcting a (3-thalassemia mutation in human iPS isolated human iPS cells using ZFNs that target the 3-41/42 mutation and an exogenous donor sequence that corrects the point mutation. 
Vannocci (J. Gene Med., Jan-Feb 2014, Vol. 1-2, pg 1-10) taught making ZFNs that targeted the human beta-hemoglobin gene and introduced an exogenous donor sequence that homologously recombined into the gene.  
The specification teaches using ZFNs 46710 or 49347 and 46711 or 46713 to make random indels in the Hbb gene at a mutant HBB sequence that causes sickle cell anemia (pg 55, para 192-193; Fig. 6). The specification is limited to transfecting isolated human K562 cells with nucleic acid sequences encoding a pair of ZFNs that target an endogenous human beta-hemoglobin (Hbb) gene. 
However, the specification does not provide adequate guidance for making any specific, desired “genetic modification” in the mutant Hbb gene as broadly encompassed by claim 1, specifically one capable of repairing the mutant, one made using a donor sequence (original claim 10), one capable of treating a subject (claim 22), or that increases Hbb expression (original claim 23) as broadly encompassed by claim 1. 
The specification does not teach the structure of random INDELs that would repair the mutant Hbb gene. 
The specification does not teach the structure of random INDELs that would decrease/inactivate expression of mutant Hbb.
The specification does not teach the structure of random INDELs that would increase expression of mutant Hbb (original claim 23).
The specification does not teach how to use random insertions/deletions that make no change to the function of the mutant Hbb. 
The claim encompasses making a genetic modification using a donor sequence that is integrated into nucleotides 2-19 of SEQ ID NO: 136 (see original claim 10). This encompasses any donor sequence that increases or decreases the mutant Hbb expression, repairs mutant Hbb expression, or causes expression of any exogenous protein or nucleic acid. The specification generically contemplates inserting a donor transgene into a gene cleaved by ZFNs that target a mutant HBB sequence that causes sickle cell anemia (Fig. 6) but does not teach the specific desired structure/function of the donor transgene that would be compatible with the cleavage site for ZFNs 46710 or 49347 and 46711 or 46713 by teaching the structure of the homology arms or the sequence of the donor sequence. If the purpose of the genetic modification is repair of a mutant Hbb gene, the specification does not teach the indels in Fig. 6 repair the Hbb gene, and the specification does not teach the structure of any donor sequence for repairing the Hbb gene or teach the sequence required for repairing nucleotides 2-19 of SEQ ID NO: 136. 
Claim 22 encompasses altering the mutant Hbb expression in a subject in need thereof using an isolated genetically modified cell descended from the genetically modified cell of claim 1, which encompasses increasing expression of the mutant Hbb gene (original claim 23). However, the specification does not correlate any INDEL to therapeutic or increased expression of the mutant Hbb gene. Nor does the specification teach the structure of any donor sequence for repairing the mutant Hbb gene by teaching the sequence required for repair the mutant HBB sequence of nucleotides 2-19 of SEQ ID NO: 136 that causes sickle cell anemia. The specification does not teach the structure of random INDELs that would repair the mutant Hbb gene. The specification does not teach the structure of random INDELs that would increase expression of the mutant Hbb.
Accordingly, the specification lacks written description for making any specific, desired “genetic modification” in a cell using a pair of ZFNs that target a mutant Hbb gene comprising nucleotides 2-19 of SEQ ID NO: 136 as broadly encompassed by claim 1, specifically for repairing the mutant Hbb gene as broadly encompassed by claim 1 other than random INDELs.

ii) The specification lacks written description for using any “genetically modified” cell comprising a pair of ZFNs that target to treat “a subject in need thereof” as broadly encompassed by claim 22, specifically one that i) does not alter, ii) increases, iii) decreases, iv) inactivates, v) repairs, or vi) makes random indels in the mutant Hbb gene. 
Claim 22 requires alter Hbb gene expression for treating sickle cell disease in a subject in need thereof by administering a human cell with any “genetic modification” of the mutant Hbb gene to any “subject in need thereof”. 
The only “subject in need” of a cell with a genetically modified mutant Hbb gene disclosed in the specification is a human with sickle cell disease (pg 55, para 192); however, the claims are not so limited, i.e. ---administering the cell of claim 7 to a human with sickle cell anemia---. 
Fig. 6A shows ZFN pairs that target nucleotides 2-19 of SEQ ID NO: 136. 
The specification does not teach how to use cells with any genetic modification that i) does not alter, ii) increases, iii) decreases, iv) inactivates, v) repairs, or vi) makes random indels in the mutant Hbb gene as broadly encompassed by claim 22 for treating a subject in need thereof. 
The specification does not teach how to repair the mutant Hbb gene for reasons set forth above in item i). The specification does not teach administering any type of cell in which the mutant Hbb gene is repaired will target any tissue of interest or resolve the existence of other cells in the body with the mutant Hbb gene. The specification does not teach administering the cells via any route of administration as broadly encompassed by claim 22, i.e. intravenous, subcutaneous, intradermal, intraocular, intramuscular, aerosol, oral, vaginal, anal, intraocular, intracranial, intracardial, etc. such that the desired tissue is targeted and a therapeutic result is obtained. 
Accordingly, the specification lacks written description for “altering Hbb gene expression for treating sickle cell disease” by administering any “genetically modified” cell to treat any “subject in need thereof” as broadly encompassed by claim 22.  
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 22, 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it requires a genetically modified human cell that contains ZFNs that cleave a mutant Hbb gene comprising nucleotides 2-19 of SEQ ID NO: 136; however, the claim does not require the genome of the cell comprises the mutant Hbb gene or has a genetic modification of the mutant Hbb gene. Accordingly, it is unclear if the cell encompasses any wild-type or mutant cell or if it is limited to a cell whose genome comprises a mutant Hbb gene comprising nucleotides 2-19 of SEQ ID NO: 136. It is unclear whether the claim encompasses a cell having any genetic modification of any gene or if the claim is limited to a cell having a modified mutant Hbb gene. 
If the claim is limited to a cell having a modified mutant Hbb gene, it is unclear whether the claim encompasses any genetic modification of the mutant Hbb gene, i.e. i) cleaving and reannealing with no alteration in the sequence, ii) a genetic modification that increases expression of the mutant Hbb gene, iii) a genetic modification that decreases expression of the mutant Hbb gene, iv) a genetic modification that inactivates the mutant Hbb gene, v) a genetic modification that repairs the mutant Hbb gene, or vi) a genetic modification that makes random indels 
or
if the claim is limited to a genetic modification that repairs the mutant Hbb gene. 
Claim 22 is indefinite because it requires “altering Hbb gene expression for treating sickle cell disease in a subject in need thereof” by administering the cell of claim 7; however, the cell cannot alter gene expression of the Hbb gene in the subject. At best, a cell with a repaired mutant Hbb gene could be used to treat a human subject that has sickle cell disease. The claim does not require administering the cell to a human, to a human with sickle cell disease. The claim does not require the cell actively “alters Hbb gene expression” in the subject. Overall, there is no nexus between the active step, reagents, mutant Hbb gene in the cell, “altering the Hbb gene” in a subject, and a desired result in treating sickle cell. The claim should clearly be directed towards ---treating a human that has sickle cell disease, the method comprising administering the cell of claim 7 into the human such that the sickle cell disease is treated---. 
Conclusion
No claims are allowed. 
 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632